Case 1:17-cr-O0680-CM Document 193 Filed 05/24/19 Page 1of1

ALAN S. FUTERFAS

ATTORNEY AT LAW

565 FIFTH AVENUE, 7TH FLOOR
NEW YORK, NEW YORK 10017
(212) 684-8400

ELLEN B. RESNICK asfuterfas@futerfaslaw.com
RICHARD F. BRUECKNER

BETTINA SCHEIN
OF COUNSEL

May 24, 2019

VIA ECF

Honorable Colleen McMahon
Chief Judge

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Michael Wright, 17 Cr. 680 (CM)

Dear Chief Judge McMahon:

This letter is written to respectfully request that Mr. Wright’s surrender date be postponed
from June 10, 2019 to July 15, 2019. This request is made so that he can attend his son’s
graduation on June 27, 2019 and to settle some outstanding business matters. The government
has advised that it has no objection to this request.

Thank you for your consideration of this letter.

 

cc: Brendan Quigley, AUSA
Elisha Kobre, AUSA
